DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 10, 12 and 20 are objected to because of the following informalities: 
Claims 2, 10, 12, each recites “natural 5- or 6-carbon sugars” and should be changed to “natural 5-carbon or 6-carbon sugars”. 
Claim 20 recites “the ready to eat food product of claim 16” however claim 16 is directed to the composition of claim 9, not a ready to eat food product. It appears claim 20 should depend from claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “rich in carbonyl compounds” in claim 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amounts of carbonyl compounds would make the natural smoke flavor “rich” in carbonyl compounds.
Regarding claim 1, the term “consisting of buffered vinegar(s) or other natural organic acid(s) and natural smoke flavor” is not clear as to whether the or is only referring to the buffered vinegar and organic acid in the alternative, or whether the organic acid and natural smoke flavor are recited as an alternative to buffered vinegar.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, claim 2 recites the limitation “the active carbonyl compounds” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 only recites “carbonyl compounds”. It is unclear if “the active carbonyl compounds” are the same as the “carbonyl compounds” of claim 1 or are different. For examination purposes “the active carbonyl compounds” have been interpreted as referring to the “carbonyl compounds” in claim 1.
Regarding claim 2, it is unclear if the recited “buffered vinegar” is referring to the buffered vinegar of claim 1 or a different buffered vinegar.
Regarding claims 2, 10 and 12, claims 2, 10 and 12 each recites “industrial strength vinegar”, it is unclear what strength vinegar is considered “industrial strength vinegar”.

Regarding claim 3, claim 3 recites the limitation “the active carbonyl compounds”, “the mixture”, “the exact percentage”, “the specified range” and “the concentration”. There is insufficient antecedent basis for these limitations in the claim. Additionally, it is noted that claim 1 only recites “carbonyl compounds”. It is unclear if “the active carbonyl compounds” are the same as the “carbonyl compounds” of claim 1 or are different. For examination purposes “the active carbonyl compounds” have been interpreted as referring to the “carbonyl compounds” in claim 1.
Regarding claim 3, claim 3 recites “the natural smoke flavor containing the active carbonyl compounds can be 9 to 60% of the total weight of the mixture”, and the use of “can be” makes it unclear if the limitation is required. 
Regarding claim 4, claim 4 recites the limitation “the active carbonyl compounds” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 only recites “carbonyl compounds”. It is unclear if “the active carbonyl compounds” are the same as the “carbonyl compounds” of claim 1 or are different. For examination purposes “the active carbonyl compounds” have been interpreted as referring to the “carbonyl compounds” in claim 1.
Regarding claim 4, claim 4 recites “the active carbonyl compounds are in selected natural smoke flavors that are commercially available and/or produced from pyrolyzates of various wood species and/or 6-carbon or 5-carbon sugars (sucrose, dextrose, xylose, fructose) -feedstocks of natural origin; and or natural extracts from plants”. It is unclear what is meant by “-feedstocks of natural origin”, namely it is unclear if this is an optional limitation that the active carbonyl compounds are in selected natural smoke flavors produced from feedstocks of natural origin because “feedstocks of natural origin” is preceded by “-”. It is also unclear if the active carbonyl compounds are in natural plant extracts or if the active carbonyl compounds are in selected natural smoke flavors that are produced from pyrolyzates of natural extracts from plants. It is also unclear if “selected natural smoke flavors” is referring to the natural smoke flavor of claim 1 or other natural smoke flavors. It is unclear what natural smoke flavors would be encompassed by “selected natural smoke flavors” and “selected natural smoke flavors that are commercially available”.
Regarding claim 4, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “6-carbon or 5-carbon sugars”, and the claim also recites “(sucrose, dextrose, xylose, fructose)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, claim 5 recites “a food product” and “the food product”, it is unclear if the recitation of “a food product” and “the food product” is the same as the ready to eat food product of claim 1 or a different food product.
Regarding claim 6, claim 6 recites “wherein the usage level may be adjusted to above or below the prescribed level to optimize texture of ready to eat cooked meat products from ground meat to mimic made from whole muscle meat.” It is unclear what is meant by “to mimic made from whole muscle meat”, it appears the claim has a typographical error.
Regarding claim 6, claim 6 recites the limitation "the usage level" in line 1 and “the prescribed level” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7, claim 7 recites the limitation "the desired organoleptic attributes” “the prescribed ranges” in line 2 and “the treated product” in line 2.  There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 7, it is unclear what antimicrobial activity is encompassed by “effective antimicrobial activity”.
Regarding claim 8, claim 8 recites “to optimize organoleptic (textural or other) attributes and product shelf life”. It is unclear what product “product shelf life” is referring to. It is unclear what is encompassed by organoleptic attributes such as “other”. 
Regarding claim 8, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “organoleptic attributes”, and the claim also recites “(textural or other)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation, “where the proportion of natural smoke flavor to natural organic acids and/or buffered vinegars.”  It is unclear whether “natural smoke flavor”, “natural organic acids” and “buffered vinegars” are the same as that recited in claim 1 or are different.
Claim 8 recites the limitation, “organic acids and/or buffered vinegars.”  It is not clear if this limitation requires multiple organic acids and/or buffered vinegars or whether this limitation is attempting to provide antecedent basis to “organic acid(s)” and “buffered vinegar(s)” as recited in claim 1.
Regarding claim 9, claim 9 recites the limitation "the ready to eat food product" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10 and 12, it is unclear what vinegar is encompassed by “industrial strength vinegar”. It is unclear what is encompassed by “other plant material”.
Regarding claim 18, claim 18 recites the limitation "the ready to eat food product" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 13-17 and 19-20 are rejected based on their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites that the composition of claim 1 consists of buffered vinegar and “the active carbonyl compounds derived from natural smoke flavoring….”. Claim 1 requires that the composition consist of buffered vinegar and “natural smoke flavor that is rich in carbonyl compounds...”. Claim 2 fails to include all of the limitations of the claim upon which it depends, since claim 1 requires natural smoke flavor that comprises carbonyl compounds and claim 2 excludes natural smoke flavor, by requiring only active carbonyl compounds derived from natural smoke flavoring. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stradal US 5,252,188 in view of Hyuseinov et al. US 2016/0360772.
It is noted that the specification discloses that natural smoke flavor may consist of specific active carbonyl compounds (See Specification paragraph [0006]), therefore natural smoke flavor in the claims has been interpreted to include a composition that consists of carbonyl compounds derived from natural smoke flavor.
Regarding claim 1, Stradal discloses a composition (col. 7, lines 42-51) consisting of natural smoke flavor that is rich in carbonyl compounds with the ability to react with and cross link protein molecules (precipitated HAA) (col. 7, lines 42-51, col. 10 lines 66-68).  
Claim 1 differs from Stradal in the recitation that the composition includes buffered vinegar or other natural organic acids. However, Stradal discloses that the composition can include other well-known additives such as preservatives (col. 7, lines 51-65).
Hyuseinov discloses a food additive that is a buffered vinegar ([0055]-[0061], [0063], [0071]) for preservation of food products ([0065], [0066], [0067], [0045]). It would have been obvious to one of ordinary skill in the art to modify the composition of Stradal to include a buffered vinegar as taught by Hyuseinov, since Stradal already discloses that the composition can include other well-known additives such as preservatives (col. 7, lines 51-65) and Hyuseinov teaches a known additive for preserving food products includes buffered vinegar. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness (MPEP 2144.07) and “Combining prior art elements according to known methods to yield predictable results” supports a conclusion of obviousness.
 Regarding claim 2, Stradal in view of Hyuseinov discloses that the composition consists of a buffered vinegar which is an industrial strength vinegar (300 grain distilled vinegar) (‘772 [0071]) buffered with powdered weak bases such as sodium bicarbonate, sodium carbonate, potassium carbonate, and potassium bicarbonate (‘772, [0055], [0057]-[ 0059]) to a range of about 4.0 to about 5.5 (‘772, [0057], [0058]) encompassing the claimed range.  Stradal in view of Hyuseinov discloses that the composition further consists of active carbonyl compounds (precipitated HAA) derived from natural smoke flavoring produced by condensing pyrolyzates of hardwood, sugars or other plant material (Figs.2, 3, col. 3, lines 46-60, col. 4, lines 15-16, col. 19, lines 12-25).
Regarding claim 3, Stradal in view of Hyuseinov discloses that the natural smoke flavor containing the active carbonyl compounds (precipitated HAA) can be at least about 0.5 -10% of the mixture (aqueous solution of HAA with additive) (‘188, col. 7, lines 52-65), overlapping the claimed range. 
Regarding claim 4, Stradal in view of Hyuseinov discloses that the active carbonyl compounds (HAA) are in selected natural smoke flavors that are produced from pyrolyzates of wood, sugars such as sucrose dextrose, and natural extracts from plants (‘188, col. 3, lines 46-60).
Regarding claims, 5-8 claims 5-8 are seen to be an intended use of the composition of claim 1, since Stradal in view of Hyusienov discloses that the composition is intended for use in food products, the composition of Stradal in view of Hyusienov is seen to be capable of being used in food products, including meat products.
Regarding claim 9, it is noted that the specification discloses that natural smoke flavor may consist of specific active carbonyl compounds (See Specification paragraph [0006]), therefore natural smoke flavor in the claims has been interpreted to include a composition that consists of carbonyl compounds derived from natural smoke flavor.
Regarding claim 9, Stradal discloses a composition (col. 7, lines 42-51) comprising a natural smoke flavor containing more than 35% by weight carbonyl compounds with the ability to react with and cross link protein molecules (precipitated HAA) (col. 7, lines 42-51, col. 10 lines 66-68).  
Claim 9 differs from Stradal in the recitation that the composition includes buffered vinegar or other natural organic acids other than vinegar. However, Stradal discloses that the composition can include other well-known additives such as preservatives (col. 7, lines 51-65).
Hyuseinov discloses a food additive that is a buffered vinegar ([0055]-[0061], [0063], [0071]) for preservation of food products ([0065], [0066], [0067], [0045]). It would have been obvious to one of ordinary skill in the art to modify the composition of Stradal to include a buffered vinegar as taught by Hyuseinov, since Stradal already discloses that the composition can include other well-known additives such as preservatives (col. 7, lines 51-65) and Hyuseinov teaches a known additive for preserving food products includes buffered vinegar. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness (MPEP 2144.07) and “Combining prior art elements according to known methods to yield predictable results” supports a conclusion of obviousness.
Regarding claim 12, Stradal in view of Hyuseinov discloses that the buffered vinegar is an industrial strength vinegar (300 grain distilled vinegar) (‘772 [0071]) buffered with powdered weak bases such as sodium bicarbonate, sodium carbonate, potassium carbonate, and potassium bicarbonate (‘772, [0055], [0057]-[ 0059]) to a range of about 4.0 to about 5.5 (‘772, [0057], [0058]) encompassing the claimed range. Stradal in view of Hyuseinov discloses that the natural smoke flavor (precipitated HAA) is produced by condensing pyrolyzates of hardwood, sugars or other plant material (‘188, Fig. 2, 3 col. 3, lines 46-60).
Regarding claims 10-11, Stradal in view of Hyuseinov discloses that the composition consists of a buffered vinegar which is an industrial strength vinegar (300 grain distilled vinegar) (‘772 [0071]) buffered with powdered weak bases such as sodium bicarbonate, sodium carbonate, potassium carbonate, and potassium bicarbonate (‘772, [0055], [0057]-[ 0059]) to a range of about 4.0 to about 5.5 (‘772, [0057], [0058]) overlapping the claimed range. “About 5.5” is seen to overlap 5.85, see paragraph [0074] of Hyuseinov).  Stradal in view of Hyuseinov discloses that natural smoke flavoring (precipitated HAA) is produced by condensing pyrolyzates of hardwood, sugars or other plant material (Figs.2, 3, col. 3, lines 46-60, col. 4, lines 15-16, col. 19, lines 12-25).
Regarding claim 13, Stradal in view of Hyuseinov discloses that the natural smoke flavoring (precipitated HAA) can be at least about 0.5 -10% of the mixture (aqueous solution of HAA with additive) (‘188, col. 7, lines 52-65), overlapping the claimed range. 
Regarding claims 14 and 15, Stradal in view of Hyuseinov discloses that the active carbonyl compounds (precipitated HAA) are pyrolyzates of hardwood, sugars (including sucrose, dextrose) or other plant material (‘188, Fig. 2, 3 col. 3, lines 46-60).
Regarding claim 16, Stradal in view of Hyuseinov discloses that the natural smoke flavoring (precipitated HAA) contains more than 50% by weight of the active carbonyl compounds, since the natural smoke flavoring consisting only of precipitated HAA, the natural smoke flavoring obviously contains more than 50% by weight of the active carbonyl compounds.
Regarding claim 17, Stradal in view of Hyuseinov discloses that the natural smoke flavor containing the active carbonyl compounds (precipitated HAA) can be at least about 0.5 -10% of the mixture (aqueous solution of HAA with additive) (‘188, col. 7, lines 52-65), encompassing the claimed range.
Regarding claim 18, claim 18 is rejected for the same reasons given above as for claim 9. 
Regarding claim 19, Stradal in view of Hyuseinov discloses adding the composition to food products (‘188, col. 3, lines 11-15), and Hyuseinov discloses a food product is a ready to eat food product (‘772, [0037]) and discloses that the effective amount of food additive applied to a food product for preservation can vary based on several factors including the type of food product, the surface area of the food product and storage conditions (‘772, [0065]). Stradal discloses using the composition as a browning agent for food products and varying the degree of coloring or browning (col. 3, lines 8-15, col. 4, lines 19-31, col .7, lines 42-50, col. 9, lines 49-56).  It would have been obvious to one of ordinary skill in the art to apply the composition of claim 9 of Stradal in view of Hyuseinov to a ready to eat food product, and adjust the amount of the composition applied based on desired browning and preservative properties.
Regarding claim 20, claim 20 is rejected for the same reasons as claim 19, additionally Stradal in view of Hyuseinov discloses that the natural smoke flavor containing the active carbonyl compounds (precipitated HAA) can be at least about 0.5 -10% of the mixture (aqueous solution of HAA with additive) (‘188, col. 7, lines 52-65), encompassing the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        




/VIREN A THAKUR/Primary Examiner, Art Unit 1792